20Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US20130343615) hereafter Zhang in view of  Dewangan (US20140032359) hereafter Dewangan.

1. Regarding claim 1, Zhang discloses a system (figs 1-5 shows a system/method for recommending clothes performed by the processor) comprising: 
a non-transitory machine-readable medium for storing instructions that, when executed by one or more hardware processors of a machine, cause the one or more hardware processors to perform operations (figs 4-5 and paras 0045-0047 discloses computing device (machine) comprising hardware processor and non-transitory computer readable medium storing instructions/algorithm being executed by the one or more hardware processors) comprising: 
receiving an image of an item in the computing device (fig 4 step 402 and paras 0015-0016, 0024-0025, 0036-0037 discloses receiving/obtaining an image 208 of an item (clothing (see figs 1-3)) in the computing device and processing the image), the item to be included in a publication published by a web server of a publication system (fig 4 step 414, paras 0030-0031, 0043 discloses outputting the clothing’s recommendations connected with different merchants are provided as a web page with images, descriptions and pricing and displayed on the device for delivery to the individual (i.e  item (clothing) to be included in a publication published by a web server of a publication system) meeting the claim limitations); 
(figs 2, 4 and paras 0020- 0024, 0040-0041 discloses extracting/detecting the feature of the clothing from the image i.e the whether the clothing may be casual or business meeting the claim limitations, examiner notes that the specifics of the features are not required by the current claim); 
determining that the item included in the received image is of a particular type of item based on the extracted one or more visual features (figs 2, 4 and paras 0040-0041 discloses extracting/detecting the feature of the clothing (item) from the image i.e the whether the clothing may be casual or business (i.e the item included in the image is of a particular type of item ie, whether its business or casual) meeting the claim limitations, examiner notes that the specifics of the features are not required by the current claim); and 
generating, based on the determining that the item included in the received image is of the particular type of item, a recommendation comprising a presentation type for the item for publication based on the particular type of item, the presentation type indicating a style in which the item is displayed within the publication published by the web server of the publication system (fig 2 steps 216,218, fig 4 step 414, paras 0021, , 0024, 0030-0031, 0035, 0043 discloses outputting the clothing’s recommendations according to the style 216 (also fig 3 element 318 , para 0035) and connected with different merchants are provided as a web page with images, descriptions and pricing and displayed on the device for delivery to the individual (i.e  item (clothing) to be included in a publication published by a web server of a publication system) meeting the above claim limitations); and 
(figs 2,4 and paras 0030-0031, 0043 discloses providing the recommendations (output) to the individual (computing device)). Zhang discloses the system with processor/ programmable device, machine readable medium, firmware and software performing operations on the received image in figs 1-5 and paras 0020-0021. Zhang however do not recite in exact claim language receiving the image from a client device and providing the recommendations to the client device.
Dewanghan discloses receiving the image from a client device and providing the recommendations to the client device (fig 5 paras 0005, 0011-0013, 0019, 0022 and 0036-0045 shows and discloses one or more machine readable medium (memory 520) storing instruction when executable by processing unit 510 of a computer 500 (i.e a machine) performing the operations of processing a received image (fig 1/fig 2, para 0005 shows receiving an image from the client devices such as 203-207), extract features from the image (step 103) and providing the recommendations to the user on the client device (step 105 and paras 0018-0019) meeting the above claim limitations). Before the effective filing date of the invention was made, Dewanghan and Zhang are combinable because they are from the same field of endeavor and are analogous art of image processing and providing the recommendations. The suggestion/motivation would be an intelligent recommendation system (para 0013). Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of Dewanghan in the system of Zhang to obtain the invention as specified in claim 1.

2. Claim 11 is a corresponding method claim of claim 1. See the corresponding explanation of claim 1.
 
3. Claim 20 is a corresponding non-transitory computer readable medium claim of claim 1. See the corresponding explanation of claim 1. Zhang discloses (figs 4-5 and paras 0045-0047 discloses computing device (machine) comprising hardware processor and non-transitory computer readable medium storing instructions being executed by the one or more hardware processors meeting the claim limitations of claim 20. 

Allowable Subject Matter
Claims 2-10 and 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227.  The examiner can normally be reached on IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669                                                                                                                                                                                                        -